Case 5:18-cv-00235-MAD-ATB Document 83 Filed 11/02/18 Page 1 of 15

TABLE OF CONTENTS

Page

PROCEDURAL BACKGROUND .u...ssssssssssssssssssessssessssssssssusessssssssnsussssssessasisesssssssssissssstissesteccessecceseeccccc. l
STANDARD FOR RECONSIDERATION ....cssssssssssssesssessssessusessscssucsstesssssassssssesssussstsssusesstessieceseeceeeeesccceee. Z
PUSAN FF seessssaenass sxacascnasniaouncsndeses oly nees pms Sn SDRE Su Shannannionsonnee onmermoneermmeyeoarometosperenenteersacn 3
L CARA Jurisdietion Exccepttatts 1.122. <...:.ve0vseeevee exsresyaskavesustiseenyitnbeias tesenurenenmaeeneeenecenreneormesrecorsececess 3
Hi, “LaGk Of Notice mdr hie WICC, cnasmarerssvensssilbss suns vs vasiaicsiidee sy olemnendarmnunsoisiesndiieteivéssseccess ceeteeeecesee 5
IIT. Voluntary Payment Doctrine... esccsssessessesssesssesssesssessssssecsssssuessusssssssssssssssssssatsestesateeeteeseeeseceecccec 6
IV. The Brown v. Agway Court Analysis .....c..scecssscssssesssesssessssssuesseessessusssssssusaressissssssssssstessusessestecsseesse. 6
26) SEC) ee ee es 10
EIT CASTS OUP REN cciroriovectiev atm eae rare marin asnsnnearermertvonneroresonwexerourecsyeerutoon eases 12
Case 5:18-cv-00235-MAD-ATB Document 83 Filed 11/02/18 Page 2 of 15

TABLE OF AUTHORITIES

Page(s)

Cases
Abdale v. North Shore-Long Island Health Sys., Inc.,

No. 13-1238, 201 U.S. Dist. LEXIS 88881, 2014 WL 2945721 (E.D.N.Y.

June 30, 2014) ee ccccscccsscssesscsessssscsccsesscssvsesscsessesssssssessesssssssessssssssssssssvsevacssssevasessevscsecsecsesses 5
Brown vy, Agway

MS I escenicosrarmcne nrrpeme attra mil ei rn stands Moses acaaedaramcatiower eevee menn 2,3,6,9
Brown v. Gonzales,

No. 18-321, 2018 U.S. Dist. LEXIS 156077 (E.D. Pa., Sept. 13, 2018) ..cccsccccsessssessssssseeess oy F
Buermeyer v. Suburban Propane, L.P..,

Index No. 5367 (N.Y. Supreme Ct. 2011)........ccssssssssssssssesscesecscnsssssasasesesecscasesececesevecessveseves 5, 6
Cohen v. Lee Maher & Solarblue, LLC,

Oy LG rcscsnzarersiss estar cscs ici eo oad ees ono eidnan SMS we eh decane 8
Cooper v. Federal Reserve Bank,

OP eB GL cs ema st ve erect in HST neanssaseonedn conlekcolmnaboenence 7
Douglas v. New York State Adirondack Park Agency,

2012 U.S. Dist. LEXIS 155100 (N.D.N.Y. Oct. 30, 2012) .occcccccscsssscscstssssescscscsesscscssecescesenes 2
Grefer v. Frank,

No. 9:17-CV-1299, 2018 U.S. Dist. LEXIS 13451 (N.D.N.Y. Jan. 29, 2018)......ccscssssesessseeees 2
Hart v. FedEx Ground Package Sys., Inc.,

ASF We 72 CHUM Gi, LG): sxazncsatna hantesscon sai risn Rowen et oldhibas emis oeereudemahiecbleialalcktannuhsomeadern. 5
New York v. Hendrickson Bros., Inc.,

Ba) Peak DOGS (20 Soi DSS) ce orsecnse visesenanadinneiemnninsernigse astiiisssinpaotagxayreoelsevtanea eran oemmmnoururs 10
NLRB y. United Tech. Corp.,

106 P20 1254 (2d Cit, 1983). .ncsnosssnannecensveneronronnncures mene aamansalsusrwanasawadsaneuras.cantaxissoncemenvevenes Z
Scholastic, Inc. v. Stouffer,

2000 U.S. Dist. LEXIS 11516 (S.D.N.Y. Aug. 14, 2000) ..ccccsccccccssscsesecessscscsesesescecscsesesvscevees 9
In re Titanium Dioxide Antitrust Litig.,

962 5. Supp, 2d B40 CD. Mas 2013) ssinesassinnsesinsvemniien via exenieemeinaentexenesoiveinenttmoe Wiis idk nacans 10
Wu v. Pearson Educ., Inc.,

or EGRGEY, 25 (AON, Ve 201 UY ececanaesette sx tu:chceserrenrianahaioeiemnerareonenen yreneeseemsinneeoxcnvwnatzomenn 10

il
Case 5:18-cv-00235-MAD-ATB Document 83 Filed 11/02/18 Page 3 of 15

Statutes

28 U.S.C. § 1404(a) occ eessecssecsssesssesssssessesescsssvsssscscsvsvsvsesscasasacansesesesasasavassesesecsvevsvevenenes 6, 7, 8, 9
MF ei ii ec eter sosrasensdeoemomsasmemrenmonncmeeiinanatminieesiontanes 2,3,4,7
Tol eames naar nr em aes mR edo ccaccaneensearmncanierrctlraesr 2,395 6
Other Authorities

Pele Fe CA BP, 200 en uinmiemenwerinennenenor cena grin serene ena otra ER wks i ss asinasachuanSiciomenonsce pes 10
Hotei SUING 7 (2) seertrctyexcenorsieg axenic St esa nsnonctoenssimeriermronnbarmerer redeem desomcemomretetae 1,2

ill
Case 5:18-cv-00235-MAD-ATB Document 83 Filed 11/02/18 Page 4 of 15

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

 

NAOMI GONZALES,
Plaintiff, No. 5:18-cv-235 (MAD/ATB)

Vee

AGWAY ENERGY SERVICES, LLC,

Defendant.

 

 

MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S
MOTION TO RECONSIDER COURT ORDER

Defendant Agway Energy Services, LLC (“Defendant” or “Agway”), respectfully moves
this Court under N.D.N.Y. Local Rule 7.1(g) to reconsider its Order dated October 22, 2018,

which granted in part and denied in part Defendant’s Motion to Dismiss.

PROCEDURAL BACKGROUND

On January 29, 2018, Defendant filed a Motion to Dismiss and Memorandum in Support
in the United States District Court for the District of Delaware, where Plaintiff had filed her
putative class action lawsuit. (Mosca Declaration at §§2 -3) That Motion challenged jurisdiction
and venue, and also moved for dismissal based on substantive grounds. (/d. at 93) The District
Court in Delaware transferred this matter to this Court on February 26, 2018. Plaintiff stipulated
to the transfer after reviewing Defendant’s venue argument and the relevant authorities. (Jd. at q

4). The Order preserved all jurisdictional and other issues for consideration by this Court. (Id. at

>).
Case 5:18-cv-00235-MAD-ATB Document 83 Filed 11/02/18 Page 5 of 15

On October 22, 2018, this Court issued its Memorandum Decision and Order (“MDO”)
granting in part and denying in part the Defendant’s Motion to Dismiss. See Dkt. No. 81. In
doing so, the Court failed to address four key issues that Defendant raised and briefed in its
moving papers. The first issue deals with the exceptions to CAFA jurisdiction. The second issue
deals with the lack of notice defense under the U.C.C., and the related Erie v. Tompkins
considerations that the Court should consider in rendering a decision on this defense. The third
issue deals with the voluntary payment doctrine. The fourth issue, raised to the Court after the
briefing was completed but before the MDO was issued, is the effect of the Brown vy. Agway

Court’s dismissal of the breach of contract claims under Pennsylvania law.
STANDARD FOR RECONSIDERATION

A court order that grants in part and denies in part a motion to dismiss is considered a
non-final order, and a party seeking reconsideration of that order in the Northern District must
file a motion under Local Rule 7.1(g).'_ A court justifiably may reconsider its previous ruling
under Rule 7.1 (g) if (i) there has been an intervening change in law; (ii) there is new evidence;
or (iii) there is a need to correct a clear error of law or to prevent manifest injustice.” The test for
reconsideration is met when a court enters a decision that does not consider one or more
arguments that a party has raised in the pleadings. See Voss v. Bank of Am., N.A., No. 5:15-cv-
0232 (LEK/TWD), 2016 U.S. Dist. LEXIS 88424, at *5 (N.D.N.Y. July 8, 2016) (the court on
reconsideration addressed arguments overlooked in the initial decision on motion to dismiss); see

also Grefer v. Frank, No. 9:17-CV-1299 (MAD/TWD), 2018 U.S. Dist. LEXIS 13451, at *3

 

' Douglas v. New York State Adirondack Park Agency, 2012 U.S. Dist. LEXIS 155100
(N.D.N.Y. Oct. 30, 2012).

* Id. at p. 15 [citations omitted].
Case 5:18-cv-00235-MAD-ATB Document 83 Filed 11/02/18 Page 6 of 15

(N.D.N.Y. Jan. 29, 2018) (the court granted reconsideration of initial order based on a contention
that it had overlooked arguments in the initial motion). A party may not seek reconsideration
solely to relitigate a matter already decided.*

Defendant seeks reconsideration only as set forth in this motion, and because the Court
has failed to address certain of Defendant’s arguments for dismissal. The CAFA exceptions
argument is vitally important to assess the Court’s subject matter jurisdiction, and Defendant
believes that the exceptions to CAFA warrant dismissal at this stage. The U.C.C. lack of notice
and voluntary payment doctrine arguments are each, individually, sufficient to warrant dismissal
at this stage, and the Court has not addressed either argument. Additionally, the Court has not
addressed the effect of the ruling in Brown v. Gonzales, No. 18-321, 2018 U.S. Dist. LEXIS
156077 (E.D. Pa., Sept. 13, 2018), a Pennsylvania federal district court decision that disposes of
identical litigation (via outright dismissal, with prejudice) for a named Pennsylvania Plaintiff

under Pennsylvania law.‘

ARGUMENT

I. CAFA Jurisdiction Exceptions
The fact that a Court may have technical jurisdiction under CAFA’s relaxed standards
does not end the inquiry into the Court’s ultimate exercise of subject matter jurisdiction. There
are three well-known exceptions to CAFA jurisdiction set forth in the statute, and Defendant

raised these exceptions in its briefing papers for the Court to consider in the event the Court

 

3 Id.

* This Court accepted Defendant’s filing of the Brown decision as part of the record in this
matter. See Dkt. Nos. 74 and 75.
Case 5:18-cv-00235-MAD-ATB Document 83 Filed 11/02/18 Page 7 of 15

found that it could have jurisdiction under the relaxed CAFA standards.° The Court did not
address any of the exceptions to CAFA and how they could (or in fact, should) cause the Court
to decline jurisdiction. All of the exceptions deal with the Court’s ability and/or obligation to
decline CAFA jurisdiction where the case at bar essentially is a matter between citizens of the
same state, and therefore implicates no compelling interest for a district court to invoke or retain
federal jurisdiction.

The instant matter involves a dispute between a potential class of plaintiffs that
overwhelmingly live in New York (the place where they took service), and the Defendant, which
is also a New York citizen by reason of having its principal place of business in this state. Under
any of the exceptions, this case should be dismissed in favor of adjudication in state court. Also,
in case the Court has any doubts about the citizenry of the potential class of plaintiffs, it could
order limited discovery on this issue to confirm what is almost certainly true: the potential
plaintiffs are overwhelmingly New York citizens, even if a few have moved out of state over
time and subsequent to the circumstances which give rise to this action. This fact goes to the

heart of the very reason for the existence of the CAFA exceptions: they are designed to enable

 

> See Reply Memorandum of Law In Support of Motion to Dismiss by Defendant Agway Energy
Services, LLC, at p. 5, and in related footnote 15; Correspondence to Court dated August 3,
2018, at pp. 2,3. See Dkt. Nos. 48 and 72.

° This case most certainly falls within the “interests of justice” exception outlined in sec. 1332
(d)(3), which provides that a court “may” decline jurisdiction where the ratio of proposed class
members falls far below the much higher ratio that likely exists in this matter. This case also
most likely falls within the exceptions outlined in (d)(4)(A) and (B), which state that the court
“shall” decline jurisdiction at potential class member ratios that, again, likely will fall far below
the much higher ratios that exist in this matter. Because this case was never brought properly in
the District of Delaware federal court (it lacked subject matter jurisdiction and also was
improperly venued), the state where the action is originally filed must be deemed to be New
York. To hold otherwise would permit class action plaintiffs knowingly to file in the incorrect
state, but then avoid the CAFA exceptions by claiming that the exception requirements did not
apply by reason of having “originally” filed in the wrong state. The CAFA exceptions were not
meant to be so easily nullified by such strategies.
Case 5:18-cv-00235-MAD-ATB Document 83 Filed 11/02/18 Page 8 of 15

state courts to retain cases when the controversy is strongly linked to that state, and lacks the
character of a genuinely interstate or national litigation that would favor a federal forum.’

In any event, this matter remains unaddressed by this Court, and Defendant respectfully
requests the Court to consider addressing this key aspect of subject matter jurisdiction and either
granting dismissal outright, or at a minimum, ordering the parties to undertake discovery to

ascertain the appropriate ratio of the purported class of New York plaintiffs.°

II. Lack of Notice under the U.C.C.

If the sale of electric power is the sale of a “good” under the U.C.C., then Art. 2, sec. 2-
607(3)(a) requires the Plaintiff to give Defendant timely notice of any complaint prior to filing
suit. The intent of this notice is to permit Defendant an opportunity to address and settle a
dispute before it ripens into a lawsuit.” Lack of proper notice prior to filing suit would be fatal to
Plaintiff's lawsuit.’ New York’s highest state court has yet to rule definitively on the issue of
whether electric power should be categorized as a “good” under the U.C.C., thus implicating the
Erie v. Tompkins issue that Defendant briefed extensively in its moving papers.'’ Plaintiff did

not plead notice in her Complaint, and it is this lack of notice that should prove fatal to her

 

’ Abdale v. North Shore-Long Island Health Sys., Inc., No. 13-1238, 201 U.S. Dist. LEXIS
88881, 2014 WL 2945721 (E.D.N.Y. June 30, 2014); Hart v. FedEx Ground Package Sys., Inc.,
457 F.3d 675 (7th Cir. 2006).

® Should the Court order discovery on this issue relating to its jurisdiction, it should stay
discovery of the substantive aspects of this case.

” See Buermeyer v. Suburban Propane, L.P., Index No. 5367 (N.Y. Supreme Ct. 2011)(the sale
of propane is the sale of a good under the U.C.C., and a plaintiff must give the defendant
company proper notice of an issue before filing suit).

10 Iq

'l See Memorandum of Law In Support of Defendant’s Motion to Dismiss at pp. 17-23; Reply
Memorandum of Law In Support of Motion to Dismiss at pp. 9-11. See Dkt. Nos. 12 and 48.
Case 5:18-cv-00235-MAD-ATB Document 83 Filed 11/02/18 Page 9 of 15

Complaint, and at this stage of the pleadings. The Court did not raise or discuss the U.C.C. issue
in the MDO. Although this issue could be raised again at the summary judgment phase, it

remains ripe (though unaddressed by the Court) at this time.

II. Voluntary Payment Doctrine

Enshrined in New York law, the voluntary payment doctrine provides that a person who
receives monthly bills for utility service and pays them on a timely basis without objection is
barred from maintaining suit; that person cannot contest the correctness or adequacy of the bills
for the first time as part of a court proceeding.’? Defendant moved to dismiss under the
voluntary payment doctrine, which would act as separate grounds for dismissing the entirety of
this Complaint. Defendant briefed this issue fully as part of its moving papers.'? Although it
could be raised as part of a summary judgment motion, the issue is also ripe for decision now.

The Court has not addressed this defense in the MDO.

IV. The Brown v. Agway Court Analysis

The Court’s Order suggests that the issue of where a potential class of Pennsylvania
plaintiffs properly should be venued is not yet ripe for decision, as Defendant has failed to bring
a sec. 1404 (a) motion to transfer venue to a Pennsylvania court.' The Court, however, failed to
address in the MDO the effect of the District Court’s assertion of jurisdiction and its final
decision in the Brown v. Agway matter, decided in the Western District of Pennsylvania, and

accepted by this Court as part of the record in the instant case. Also, the Court overlooked the

 

"? See Buermeyer vy. Suburban Propane, L.P., Index No. 5367 (N.Y. Supreme Ct. 2011).

'S See Memorandum of Law In Support of Defendant’s Motion to Dismiss at pp.15, 16; Reply
Memorandum of Law In Support of Motion to Dismiss at pp. 7-9. See Dkt. Nos. 12 and 48.

'4 MDO at 5, 6.
Case 5:18-cv-00235-MAD-ATB Document 83 Filed 11/02/18 Page 10 of 15

fact that Defendant had properly filed a sec. 1404 (a) Motion to Transfer, which was pending at

the time of the MDO.

Brown v. Agway Decision

The Brown matter was properly venued in Pennsylvania federal district court, having been
brought by a properly-named Pennsylvania plaintiff, both individually and on behalf of a
putative class of Pennsylvania customers who took service from Defendant under a nearly-
identical agreement.'> The Brown Court asserted jurisdiction, and dismissed the Complaint with
prejudice under Pennsylvania law.'® That case should control the outcome as to the potential

Pennsylvania class.'’ There is no remaining case for a Pennsylvania class of plaintiffs in either

 

'S Plaintiff Brown was the named Plaintiff for the purported class of Pennsylvania plaintiffs, all
of whom were Agway customers at the relevant time stated in the Complaint. The Agway
Pennsylvania agreement specified venue in a Pennsylvania court and the applicability of
Pennsylvania law. This Court has accepted the Pennsylvania agreement as part of the record — it
was certified and attached to Defendant’s Reply Brief. The Brown Court discusses the
Pennsylvania Agway Agreement in great detail. There is no reason to have this matter re-
litigated on behalf of a purported class of Pennsylvania plaintiffs by a New York plaintiff in a
New York court under New York law. The matter has already been decided under Pennsylvania
law by a federal district court of competent jurisdiction with proper venue.

'® Defendant did not contest CAFA subject matter jurisdiction in the Brown case. Unlike in the
Gonzales matter, the plaintiff in Brown (both individually and on behalf of the purported class)
and Defendant Agway were completely diverse — Agway is a citizen of both Delaware and New
York, but not Pennsylvania — so there existed no reason to invoke any CAFA exceptions.
Defendant also did not contest personal jurisdiction in Pennsylvania, recognizing that it had
sufficient contacts with the state to support such jurisdiction.

'7 See NLRB y., United Tech. Corp., 706 F.2d 1254, 1259-60 (2d Cir. 1983) (explaining that

under “[t]he basic principles of res judicata,” a “valid, final judgment on the merits is a bar to a
subsequent action between the same parties, or those in privity with them, upon the same claim
or demand,” and that the doctrine of collateral estoppel bars “the relitigation of an issue of law or
fact that was raised, litigated, and actually decided by a judgment in a prior proceeding between
the parties, if the determination of that issue was essential to the judgment ,regardless of whether
or not the two proceedings are based on the same claim”); see also Cooper v. Federal Reserve
Bank, 467 U.S. 867, 874 (1984) (holding that a judgment in a class action “in favor of the
defendant extinguishes the claim, barring a subsequent action on that claim”).
Case 5:18-cv-00235-MAD-ATB Document 83 Filed 11/02/18 Page 11 of 15

New York or Pennsylvania, as their rights effectively have been decided by a federal district
court (with proper jurisdiction and venue) in Pennsylvania.'® Defendant respectfully requests
this Court to clarify that a sec. 1404 (a) motion is therefore unnecessary, either because (i) a
Pennsylvania court of competent jurisdiction and venue has already asserted jurisdiction over
Pennsylvania claims, and it is therefore unnecessary for this Court to assert any jurisdiction or
venue over Pennsylvania claims; and/or (ii) that this matter effectively has been adjudicated as to

the putative Pennsylvania class.

§ 1404(a) Motion to Transfer Venue

The Court’s MDO overlooked Defendant’s arguments in favor of transfer and declined to
consider same, stating that “no section 1404(a) motion is before the Court, and the issue has not
been briefed.” (MDO at 6). To the contrary, the issue of transfer was raised and fully briefed,
and the Court’s decision on this point therefore warrants reconsideration. !”

Defendant moved to transfer as part of its larger motion to dismiss, and it should be
construed as such. See Cohen v, Lee Maher & Solarblue, LLC, No. 16 CV 265 (VB), 2017 U.S.
Dist. LEXIS 23027, at *16 (S.D.N.Y. Feb. 17, 2017) (“the substance of each side’s argument
addresses whether this case should be transferred to federal court in Florida under Section

1404(a), and therefore the Court construes defendants’ motion to dismiss as a motion to transfer

 

'§ Plaintiff Brown has filed a notice of appeal from the District Court’s Order. (Mosca
Declaration at 48) As a practical matter, however, if the Pennsylvania plaintiffs share the
requisite identity characteristics to merit class action status, they must also share the requisite
characteristics to have their claim precluded by the Pennsylvania Court’s decision.

'? Tn sum, §1404(a) was briefed as follows: Defendant’s Initial Brief at pp. 12-14 (Dkt. No. 13);
Plaintiff's Opposition Brief at pp 11 (Dkt. No. 32); Defendant’s Reply Opposition Brief at pp 6-7
(Dkt. No. 48); and Plaintiff's Sur-Reply at p.3 (Dkt. No. 53)
Case 5:18-cv-00235-MAD-ATB Document 83 Filed 11/02/18 Page 12 of 15

venue”); Scholastic, Inc. v. Stouffer, 2000 U.S. Dist. LEXIS 11516, at *24 (S.D.N.Y. Aug. 14,
2000) (reply brief to motion to dismiss formally arguing transfer of the case is treated by Court
as motion to transfer). The procedural history in this matter is unusual: Plaintiff first filed her
Complaint in the United States Court for the District of Delaware, and Defendant filed its
responsive motion in that court as well. (See Dkt. Nos. 1 (Complaint); 12 (Motion)). Defendant
argued, as the second brief point in its moving brief, that the matter should be transferred from
the Delaware court pursuant to 28 U.S.C. § 1404(a). (Dkt. No. 13 at 12-14).

After that brief was filed but before Plaintiff filed opposition, the parties stipulated to
transfer venue to this Court to consider all issues. (Dkt. No. 22). The Plaintiff then filed
opposition, in which she argued that Defendant’s application to transfer was moot as a result of
the stipulation. (Dkt. No. 32 at 11). In reply, and in light of the transfer to this Court, Defendant
further argued in favor of transfer to Pennsylvania due to the existence of a mandatory and
exclusive forum-selection clause requiring a portion of the purported class to litigate their claims
in Pennsylvania. Defendant also noted the existence of the Brown v. Agway case pending at that
time in Pennsylvania (Dkt. Nos. 48 (Reply); 48-1, Ex. A, 4 13 (venue “shall lie exclusively in the
State of Pennsylvania”)). There is no question that the application to transfer to Pennsylvania
has been fully briefed, because Plaintiff subsequently filed a sur-reply largely devoted to
opposing the transfer to Pennsylvania. (Dkt. No. 53 at 3-6).

If this case continues, reconsideration of this transfer issue is critical at this procedural
moment, as it will determine the course and scope of discovery and future proceedings.
Defendant has properly sought enforcement of its forum selection clause as to the Pennsylvania
portion of the purported class (either by having this Court recognize the then-pending Brown

action as the proper forum for Pennsylvania claimants, or by transfer of any purported class of
Case 5:18-cv-00235-MAD-ATB Document 83 Filed 11/02/18 Page 13 of 15

Pennsylvania plaintiffs to a Pennsylvania court), and “forum selection clauses do not lose ‘their
force in the context of a class action.’” Jn re Titanium Dioxide Antitrust Litig., 962 F. Supp. 2d
840, 857 (D. Md. 2013) (quoting Wu v. Pearson Educ., Inc., 277 F.R.D. 255, 265 (S.D.N.Y.
2011)). The Court has broad discretion to sever and transfer the Pennsylvania portion of the
class. See Fed. R. Civ. P. 21 (“On motion or on its own, the court may at any time, on just terms,
add or drop a party. The court may also sever any claim against a party.”); New York vy.
Hendrickson Bros., Inc., 840 F.2d 1065, 1082 (2d Cir. 1988) (“The decision whether to grant a
severance motion is committed to the sound discretion of the trial court.”).

Because Agway’s motion to transfer was raised and fully briefed by the parties, but was not

fully analyzed by the Court, the Court should grant Agway’s motion to reconsider this issue
CONCLUSION

WHEREFORE, Defendant respectfully requests that this Court alter and/or reconsider

the MDO to address the matters set forth herein.

Dated: November 2, 2018 Respectfully submitted,
BOND, SCHOENECK & KING PLLC

By: /s Sharon M. Porcellio

Sharon M. Porcellio

Bar Roll No. 102382

Brendan M. Sheehan
Avant Building, Suite 900
200 Delaware Avenue
Buffalo, New York 14202
Telephone: (716) 416-7000
E-mail: sporcellio@bsk.com
E-mail: bsheehan@bsk.com

10
Case 5:18-cv-00235-MAD-ATB Document 83 Filed 11/02/18 Page 14 of 15

BEVAN, MOSCA & GIUDITTA, P.C.
William K. Mosca, Jr., Esq.
John D. Coyle, Esq.
222 Mount Airy Road, Suite 200
Basking Ridge, NJ 07920
Telephone: (908) 753-8300
E-mail: wmosca@bmg.law
E-mail: jcoyle@bmg.law

Attorneys for Defendant

Ll
Case 5:18-cv-00235-MAD-ATB Document 83 Filed 11/02/18 Page 15 of 15

CERTIFICATE OF SERVICE

Thereby certify that on November 2, 2018, I caused the foregoing Memorandum of Law
in Support of Defendant’s Motion to Reconsider Court Order and all related papers to be
electronically filed with the Clerk of the District Court using the CM/ECF system, which will

send notification of such filing to all counsel of record.

s/ Sharon M. Porcellio, Esq.
Sharon M. Porcellio, Esq. (102382)

12 3239998.4
